Citation Nr: 1538647	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  10-23 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (compensable) disability rating for erectile dysfunction. 

2.  Entitlement to service connection for left upper extremity radiculopathy, claimed as secondary to service-connected cervical spine disability.

3.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a right knee disability, to include as secondary to the service-connected left foot disability. 

4.  Entitlement to service connection for a right knee disability, to include as secondary to the service-connected left foot disability.

5.  Entitlement to an increased rating for hallux rigidus of the left foot with plantar fasciitis, currently evaluated as 10 percent disabling. 

6.  Entitlement to service connection for a right foot disability, to include as secondary to the service-connected left foot disability. 
7.  Entitlement to service connection for hypothyroidism, to include as secondary to the service-connected cervical spine disability. 

8.  Entitlement to an initial disability rating in excess of 10 percent for right upper extremity radiculopathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1986 to November 2001.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  By that rating action, the RO, in part, denied reopening a previously denied claim for service connection for a right knee disability.  The RO also denied service connection for left upper extremity radiculopathy, to include as secondary to the service-connected cervical spine disability; right foot disability, to include as secondary to the service-connected left foot disability; and, hypothyroidism, to include as secondary to the service-connected cervical spine disability.  The RO also continued 10 percent and noncompensable disability ratings assigned to the service-connected left foot disability and erectile dysfunction, respectively.  The RO also granted service connection for right upper extremity radiculopathy as secondary to the service-connected cervical spine disability; an initial 10 percent disability rating was assigned, effective November 20, 2008--the date VA received the Veteran's claim for compensation for this disability.  The Veteran appealed these decisions to the Board.   

In April 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the above RO.  A copy of the transcript of that hearing is of record. At the hearing the Veteran submitted additional evidence in support of his appeal along with a waiver of initial RO consideration. Thus, a remand to have the RO consider this evidence in the first instance in a supplemental statement of the case is not required. 38 C.F.R. § 20.1304 (2015).

In the decision below, the Board will, in part, reopen the previously denied claim for service connection for a right knee disability, to include as secondary to the service-connected left foot disability.  The underlying claim for service connection for a right knee disability, to include as secondary to the service-connected left foot disability, as well as the issues of entitlement to service connection for a right foot disability and hypothyroidism, to include as secondary to the service-connected left foot and cervical spine disabilities, respectively, and the issue of entitlement to an initial 10 percent rating for right upper extremity radiculopathy are addressed in the REMAND portion of the decision below are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.



FINDINGS OF FACT

1.  During an April 2014 hearing before the undersigned, the Veteran withdrew his appeal pertaining to the claim of entitlement to an increased (compensable) disability rating for erectile dysfunction. 

2.  The evidence is in equipoise as to whether there is an approximate balance of positive and negative evidence as to whether the Veteran's left upper extremity disability is due to radiculopathy caused by his service-connected cervical spine disability.

3.  By a final and unappealed December 2001 rating action, the RO, in part, denied service connection for a right knee disability.

4.  Evidence added to the record since the RO's final December 2001 rating decision relates to an unestablished fact necessary to substantiate the underlying claim for service connection for a right knee disability (e.g., partial tear of the right anterior cruciate ligament and bilateral knee strain).

5.  During the appeal period, the most probative evidence of record shows that the Veteran's left foot hallux rigidus with plantar fasciitis is manifested by adverse symptomatology that equates to a severe foot injury taking into account the Veteran's complaints of pain, but not a disability analogous to loss of use of the foot.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal regarding the claim of entitlement to an increased (compensable) disability rating for erectile dysfunction have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  Left upper extremity radiculopathy was caused by a service-connected cervical spine disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.310 (2015).

3.  The December 2001 rating action, wherein the RO, in part, denied service connection for a right knee disability, is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).
 
4.  Evidence received since the final December 2001 rating action is new and material, and the claim for service connection for a right knee disability is reopened. 38 U.S.C.A. §§ 5103, 5013A, 5107, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.159, 20.1103 (2015).

5.  The criteria for an increased 30 percent evaluation, but no higher, for hallux rigidus of the left foot with plantar fasciitis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(a) (West 2014); 38 C.F.R. §§ 3.102, 4.118, Diagnostic Codes (DCs) 5280-5281, 5284 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of Appeal-Increased Rating-Erectile Dysfunction

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, has withdrawn this appeal as to the issue of entitlement to an increased (compensable) disability rating for erectile dysfunction and, hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review this issue and it is dismissed.

II.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Under 38 U.S.C.A. § 5102 VA has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a). 

Regarding the claim for service connection for left upper extremity radiculopathy, to include as secondary to service-connected cervical spine disability, because the Board's decision to grant this claim in the decision below is completely favorable, no further action is required to comply with the VCAA and its implementing regulations.

Regarding the issue whether new and material evidence has been received for entitlement to service connection for a right knee disability, the Board is granting in full that portion of the issue on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  The question of whether VA met its duty to notify and assist on the underlying claim for service connection for a right knee disability will be addressed in a future decision.

Concerning the claim for an increased rating for a left foot disability,  in a December 2008 letter,  the RO provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  

VA has also secured all available pertinent evidence and conducted all appropriate development.  Specifically, the record shows that the RO obtained and associated with the record the Veteran's service treatment records and post-service VA and private treatment records.  VA also examined the Veteran's left foot disability to determine its current (then) severity in August 2009.  The August 2009 VA examination report contains clinical findings that are adequate for rating the service-connected left foot disability on appeal under the necessary schedular criteria.  In addition, during the hearing before the undersigned, the Veteran submitted additional medical evidence from his podiatrist, C. M. DPM, that addressed the current (then) severity of his left foot disability.  Thus, the Board finds the August 2009 VA examination report, along with the along with Dr. C. M.'s April 2015 evaluation of the Veteran's left  foot disability, adequate for VA adjudication purposes of the increased rating claim decided herein.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Some discussion of the Veteran's April 2015 hearing before the undersigned is necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2015).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here in both instances.  One of the issues identified on appeal was the Veteran's claim of entitlement to an increased rating in excess of 10 percent for his left foot disability. Information was also elicited from the Veteran concerning the current (then) severity of his left foot disorder.  In addition, and as noted in the preceding paragraph, the Veteran submitted reports from his treating podiatrist that addressed the current (then) severity of his left foot disability. 

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the issues decided herein.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

III. Legal Analysis

The Board has thoroughly reviewed all of the evidence in the Veteran's electronic record. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the service connection, new and material evidence to reopen and increased evaluation claims decided herein.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

A. Service Connection Claim-Left Upper Extremity Radiculopathy

The Veteran seeks service connection for left upper extremity (LUE) radiculopathy.  He contends that he has LUE radiculopathy that is secondary to his service-connected cervical spine disability.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

In addition, certain chronic diseases, to include organic disease of the nervous system, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309; see also 67 Fed. Reg. 67792 -67793 (Nov. 7, 2002).  

The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).  Walker v. Shinseki, , 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

Secondary service connection-criteria

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  38 C.F.R. § 3.310, Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Allen, 7 Vet. App. at 448. 

In order to prevail on the issue of entitlement to secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence, generally medical, establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board will resolve reasonable doubt and award service connection for LUE radiculopathy as secondary to the service-connected cervical spine disability.  
Evidence against the claim includes an August 2009 VA examination report reflecting that the Veteran did not demonstrate any evidence of LUE radiculopathy on examination.  (See August 2009 VA examination report, at pages (pgs.) 3-10).  Evidence in favor of the claim includes November 2009 and April 2015 reports, prepared by S. G., M. D.  Dr. S. G.'s diagnosis, in pertinent part in November 2009, was cervical myeloradiculopathy with mild to moderate quadparesis and numbness status post three anterior [cervical spine operations].  In an April 2015 report, Dr. S G. indicated that he had evaluated the Veteran for electrical pain that radiated into his shoulders, hands, and arms, as well as bilateral arm numbness.  Dr. S. G. maintained that the Veteran was severely worse upon evaluation in April 2015 as compared to his November 2009 evaluation.  Dr. S. G. noted that the Veteran's fingers had remained numb and that he had constant electrical pain down both arms to the point that he was unable to button his shirts.  A physical evaluation of the upper extremities in April 2015 revealed that the Veteran's arms had no myelopathic reflexes.  There was spotty hypalgesia on the left side of the hand to the upper arm.  Dr. S. G. entered a diagnosis of persistent and worsening myeloradiculopathy.  He indicated that the Veteran's pain and numbness and paresthesias were so severe that he would have to enter into early retirement.  (See November 2009 and April 2015 reports, prepared by S. G., M. D.).  

The Board concludes that the evidence is at least in relative equipoise as to whether the Veteran has current left upper extremity symptoms that are caused by his service-connected cervical spine disability. Resolving reasonable doubt in the Veteran's favor, the Board finds that entitlement to service connection for left upper extremity radiculopathy as secondary to a service-connected cervical spine disability is warranted.  As this is a complete grant of the benefit sought on appeal, the Board need not discuss service connection on a direct or presumptive basis.  

B. New and Material Evidence to Reopen Claim-Service Connection Right Knee Disability

The Veteran seeks to reopen a previously denied claim for service connection for a right knee disability.  By a December 2001 rating action, the RO denied service connection for a right knee disability because there was no evidence of any current chronic right knee condition for which service connection could be awarded.   The Veteran was informed of the RO's decision that same month, but did not appeal. There was also no relevant evidence added to the file during the applicable one year appeal period. Thus, the RO's December 2001 rating action final.  38 U.S.C.A. § 7105. 

Evidence received since the RO's final rating decision includes, in part, an August 2009 VA examination report and April 2015 magnetic resonance imaging (MRI) scan report of the right knee containing diagnoses of bilateral knee strain and chronic partial tear of the anterior cruciate ligament, respectively.  (See August 2009 VA examination report and April 2015 private MRI report of the right knee).  These reports are new because they were not of record at the time of the RO's final December 2001 rating action.  They are also material.  They are material because they relate to an unestablished fact necessary to substantiate the claim, namely evidence of current right knee diagnoses. 

Therefore, new and material evidence has been received and the claim for service connection for a right knee disability is reopened, as the additional evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156; Shade v. Shinseki, 24 Vet. App. 110 (2010).

C.  Increased Rating Claim-Left Foot Disability

The Veteran seeks a rating in excess of 10 percent for his service-connected hallux rigidus of the left foot with plantar fasciitis. 

Increased Evaluation-Laws and Regulations-general criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim, such as in the instant appeal, is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally, Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

When evaluating musculoskeletal disabilities, VA must, in addition to applying schedular criteria, consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

The RO has assigned a 10 percent disability rating to the Veteran's service-connected hallux rigidus of the left foot with plantar fasciitis under Diagnostic Codes (DCs) 5280-5281.  DC 5281 is used to evaluate hallux rigidus.  Pursuant to Diagnostic Code 5281's rating instructions, hallux rigidus, unilateral, severe, is to be rated as hallux valgus, severe, under Diagnostic Code 5280.  Under Diagnostic Code 5280, hallux valgus, unilateral, is to be assigned a 10 percent rating where the condition is severe, equivalent to amputation of the great toe.  A 10 percent rating is also assigned where the condition has been operated on with resection of the metatarsal head.  38 C.F.R. § 4.71a, Diagnostic Codes 5280-5281.  

As the Veteran is in receipt of the maximum rating under Diagnostic Code 5280, the Board will evaluate his left foot disability under other diagnostic codes pertaining to the foot to determine if any higher rating is warranted.  The Board finds that the following diagnostic codes pertaining to the foot are not applicable during the appeal period.  38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5277, 5278, 5279, 5282, and 5283.  Indeed, the Veteran has not alleged, and the record has not otherwise shown, that his service-connected disability encompasses symptoms of pes planus (5276), weak foot (5277), claw foot (5278), metatarsalgia (5279), hammer toes (5282), or malunion or nonunion of the tarsal or metatarsal bones (5283).  Therefore, the diagnostic codes contemplating those disorders are not for application.  Nor does the record otherwise show that the Veteran's foot disorder is ratable under any of the other musculoskeletal codes.  Id. 

Notwithstanding the foregoing, the Board finds that the evidence supports an increased 30 percent disability rating, but no higher, for the service-connected left foot disability as analogous to a severe left foot injury under Diagnostic Code 5284.  Other foot injuries are rated under 38 C.F.R. § 4.71a, Diagnostic Code 5284.  A 10 percent rating under Diagnostic Code 5284 requires a moderate foot injury; a 20 percent rating requires a moderately severe foot injury; and a 30 percent rating requires a severe foot injury.  38 C.F.R. § 4.71a , DC 5284.  

Words such as "moderate," "moderately severe" and "severe" are not defined in the VA Schedule for Rating Disabilities (Rating Schedule).  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2015).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  See 38 C.F.R. §§ 4.2, 4.6 (2015).

At the outset, the Veteran testified before the undersigned that he has excruciating left foot pain that has caused him to fall to the ground.  (Transcript (T.) at page (pg.) 35)).  During an August 2009 VA examination, the Veteran related that he had left heel pain that was worse in the morning and occurred when he walked and at rest.   An August 2009 VA examination report was positive for tenderness over the left heel and arch.  Notably, the VA examiner indicated that the Veteran's left foot disability caused significant effects on his employment due to decreased strength and lower extremity pain.  (See August 2009 VA examination report at pgs. 17-21).  Most significant, is the Veteran's treating podiatrist's characterization of the Veteran's left foot disability as "severe." (See April 2014 report, prepared by C. M., DPM).  Thus, while cognizant that a clinician's use of the terms "mild," "moderate," and "severe" is not dispositive of a claim, the Board finds that, in this instance, the totality of the evidence supports the examiners' qualitative characterization of the Veteran's left foot disorder.  38 C.F.R. §§ 4.2, 4.6.  Thus, the evidence supports an overall finding of a severe left foot injury.  The Board finds that under DC 5284, the Veteran's left foot disability warrants a 30 percent rating, but no more, throughout the appeal.

The Board notes that the Veteran is now in receipt of the maximum rating allowable during the appeal period, under DC 5284, and finds no other relevant code sections under which to evaluate the Veteran's left foot disability with the Schedule for Rating Disabilities.  This is true at all times during the appellate period, and therefore the Board need not consider staged ratings.  Hart, supra.  While DC 5284 advises that loss of use of the foot is rated 40 percent disabling, there has been no assertion or showing of such impairment in this case.  

Extraschedular Consideration

The Board may not award an extraschedular rating in the first instance but may review a determination by the AOJ or determine that referral is appropriate.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

 The Board finds that an extraschedular rating is not warranted.  The rating criteria in this case essentially encompass all symptoms of the disability and provide for ratings based on the overall level of disability.  It is difficult to imagine symptoms that would not be contemplated by these broad rating criteria.  The earlier discussion of the evidence above shows that the Veteran's left foot symptomatology is contemplated by the rating criteria, as reflected by the Board's award of an increased 30 percent rating under DC 5284.  Further, the symptoms described by the Veteran are not so unusual or severe that they have rendered impractical the application of the regular schedular standard.  Therefore, referral for consideration of a higher rating on an extraschedular basis is not warranted.  38 C.F.R. §§ 3.321(b)(1), 4.1.

The Board also acknowledges that the Veteran is service connected for multiple disabilities for which he is separately rated.  In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."

The Court recognized that such an extraschedular rating performed "a gap filling function" between the schedular rating and a total rating for compensation based on individual unemployability (TDIU).  Johnson v. McDonald, at 1366.  In Johnson, the appellant was in receipt of service connection for left knee degenerative changes in addition to rheumatic heart disease and right knee degenerative changes.  The appellant argued that the Board erred in not collectively considering the collective impact of rheumatic heart disease and right knee disability, which were the only two increased rating claims that the Board was considering on the merits.  The Board had remanded the claim for an increased rating for left knee degenerative changes to the AOJ for additional development.  There was no argument before the Court or the Federal Circuit that the effect of the left knee disability should have been considered along with the other two disabilities.  Consequently, the Board finds that, consistent with its interpretation of Johnson, because the claim for an increased rating for the service-connected left foot disability is the only increased rating claim before the Board at this time, it need not consider the collective impact of multiple disabilities.  Further, there has been no allegation or evidence that the combined effects of service connected disability were manifested by symptoms not contemplated by the rating criteria. 

Total disability rating based on individual unemployability (TDIU) considerations

A claim for an increased rating includes the issue of whether the Veteran's disability renders him unable to obtain and maintain substantially gainful employment.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  An August 2009 VA examiner noted that the Veteran was employed fulltime as a logistic management specialist.  (See August 2009 VA examination report at pg. 22.)  Thus, the Board finds that a claim of entitlement to TDIU has not been raised.  Id.

, 
ORDER

The appeal with respect to the issue of entitlement to an increased (compensable) disability rating for erectile dysfunction is dismissed. 

Entitlement to service connection for left upper extremity radiculopathy as secondary to service-connected cervical spine disability is granted. 

New and material evidence having been received; the claim of entitlement to service connection for a right knee disorder is reopened, subject to the further development of this claim in the remand below.

Subject to the laws and regulations governing payment of monetary benefits, an increased rating of 30 percent, but no higher, is granted for hallux rigidus of the left foot with plantar fasciitis.



REMAND

As decided herein, the Veteran's service connection claim for a right knee disability has been reopened.  VA must now proceed to evaluate the merits of this claim, as well as the issues of entitlement to service connection for a right foot disability, to include as secondary to the service-connected left foot disability; hypothyroidism, to include as secondary to the service-connected cervical spine disability; and entitlement to an initial rating in excess of 10 percent for right upper extremity radiculopathy. The Board finds that prior to further appellate review of these claims, additional substantive development is necessary; specifically, to obtain VA examinations to determine the etiology of the Veteran's right knee and right foot disabilities and hypothyroidism and current severity of his right upper extremity radiculopathy.  The Board will discuss each disability separately in the paragraphs below.

i) Right Knee Disability

The Veteran seeks service connection for a right knee disability.  He contends that his current right knee disability had its onset in service after he twisted it during a march in 1994.  (T. at pg. 7).  In the alternative, he maintains that his right knee disability has been aggravated by his service-connected left foot disability because it causes him to compensate and favor his right lower extremity.  (See Veteran's Notice of Disagreement at pg. 7).  

The Veteran's service treatment records disclose that the Veteran complained of bilateral knee pain that was greater on the right than the left along with giving way and grinding of the patella.  In August 1998, the Veteran was put on temporary profile. When seen for a follow-up in early September 1998, the Veteran continued to complain of right knee pain.  On physical evaluation of the right knee, there was an unspecified amount of limitation of motion of the right knee.  X rays of the right knee were negative for any abnormality.  The examiner entered a diagnosis of patellofemoral pain syndrome of the right knee.  A June 2001 Medical Evaluation Board report contained, in part, a diagnosis of chronic right knee pain that had been permanently aggravated by military service.  In a letter to the Physical Evaluation Board, the examining surgeon indicated, in pertinent part, that the diagnosis of chronic right knee pain was not disqualifying and that it had been added for information purposes only and to speak to the Veteran's overall health.  (See June 2001 Medical Evaluation Board report and Memorandum to the Physical Evaluation Board).

The only post-service evidence, aside from the Veteran's contentions, that addresses the relationship between his in-service right knee complaints and his current right knee disabilities is an August 2009 VA examiner's unfavorable opinion.  The August 2009 VA examiner opined that it was less likely than not that the Veteran's right knee disability, diagnosed as right knee strain, was caused by or a result of the bilateral knee pain noted during service.  The VA examiner reasoned that although the Veteran had a history of right knee pain in service, he was able to run three (3) times a week in 2007, six years post-service.  (See August 2009 VA examination report at pg. 23).  The Board finds the August 2009 VA examiner's opinion inadequate because he did not address the Veteran's complaints of having had right  knee pain since military service, nor did he provide an opinion as to whether the Veteran's right knee disability had been aggravated by the service-connected left foot disability, an argument that is at the crux of the Veteran's secondary service connection theory under 38 C.F.R. § 3.310 (2015) and Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).  

ii) Right Foot Disability

The Veteran seeks service connection for a right foot disability.  He contends that he currently has a right foot disability as a result of having to compensate and shift his weight as a result of pain from his service-connected left foot disability.  (T. at pg. 23).  

The Veteran's service-treatment records show that in March 1986, he complained that the ball of his right foot hurt.  X-rays of the right foot were negative.  The examining clinician entered an impression of a blister on the ball of the right foot.  (See Veteran's service treatment records at pg. 77).  

Post-service evidence of record reflects that the Veteran has been diagnosed as having plantar fasciitis and hallux rigidus of the right foot.  (See August 2009 VA examination report at pg. 21).  There is one VA opinion of record that addresses the Veteran's contention that his right foot disability is secondary to compensating for his service-connected left foot disability and it is against the claim.  At the close of an examination of the Veteran's feet in August 2009, the VA examiner opined that that there were no clinical documents that supported right heel pain while inservice, no evidence in the medical literature that left plantar fasciitis resulted in right plantar fasciitis, and no evidence that left hallux valgus resulted in right hallux valgus."  Id. at 23.  

The VA examiner did not, however, provide a medical opinion as to whether or not the Veteran's right foot plantar fasciitis and hallux rigidus had been aggravated by (i.e., permanently worsened) by his service-connected left foot disability.  Allen, supra;. 38 C.F.R. § 3.310 (2015).  Thus, on remand, the VA examiner who performs the examination of the Veteran's service-connected right foot disability should also be requested to provide an opinion that addresses the aggravation component of the claim for service connection.  

iii) Hypothyroidism

The Veteran seeks service connection for hypothyroidism.  He contends that his hypothyroidism had its onset during military service and that it has continued since that time, or, in the alternative, that it is secondary to his service-connected cervical spine disability  (T. at pgs. 26-27).  

While service treatment records do not contain any clinical findings of hypothyroidism, VA diagnosed the Veteran with this disability shortly after service discharge in August 2002.  (See August 2002 VA treatment report, uploaded to the Veteran's electronic record on January 28, 2014 at pg. 21).  The remainder of the post-service evidence reflects that the Veteran has continued to be diagnosed with this disability.  

For these reasons, the Board finds that prior to considering the merits of the claim, he must be afforded a VA examination to determine the exact etiology of the Veteran's hypothyroidism, to include whether it has been caused and/or aggravated by his service-connected cervical spine disability.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4); 3.310; Allen supra.  

iv) Right Upper Extremity Radiculopathy

The Veteran seeks an initial rating in excess of 10 percent for his service-connected right upper extremity radiculopathy.  

An August 2009 VA examiner determined that the Veteran had right upper extremity radiculopathy that was secondary to his cervical spine.  (See August 2009 VA examination report).  A private neurologist, S. G., M. D. opined, in an April 2015 report, that the Veteran's cervical myeloradiculopathy was much more severe at that time as compared to his November 2009 evaluation of the Veteran, when it was found to have been mild to moderate.  (See April 2015 report of S. G., M. D.).  Thus, in view of Dr. S. G.'s report, the Board finds that the Veteran should be afforded a neurological examination to ascertain the current severity of his service-connected right upper extremity radiculopathy. 

Accordingly, the case is REMANDED for the following action:

1.  Copies of updated treatment records should be obtained and added to the claims folder.

2.  Following completion of the above, schedule the Veteran for an examination by an appropriate examiner in order to ascertain the nature and likely etiology of the Veteran's right knee disability.  The Veteran's electronic record must be provided to the examiner for review of pertinent documents therein.  In the examination report, the examiner must indicate that such a review was conducted.  The examiner should elicit from the Veteran and record a complete clinical history referable to his right knee disability.  The examiner is requested to respond to the following questions:
   
(i) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's diagnosed right knee disability was incurred during or otherwise is related to his military service; or, manifested to a compensable degree within one year of service discharge?
   
In responding to the forgoing question, the examiner shall discuss the pertinent medical evidence (private and VA treatment records) and lay evidence (statements from the Veteran that he has had right knee pain since military service) in rendering the above opinion.  The examiner is specifically requested to comment on the following evidence: (i) service treatment records, dated in July 1998 and September 1998, reflecting complaints of chronic right knee pain, and patellofemoral pain syndrome of the right knee, respectively; (ii) June 2001 Medical Evaluation Board report containing a diagnosis of chronic right knee pain that was found to have been aggravated by military service; (iii) August 2009 VA examiner's opinion that it  was less likely than not that the Veteran's right knee disability was related to his period of military service because he was able to run three miles in 2007.  

(ii) If the examiner determines that the Veteran's right knee disability is not related to military service, then he must provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's right knee disability has been caused or aggravated by (permanently worsened beyond the natural progress of the disorder) the service-connected hallux rigidus of the left foot with plantar fasciitis? 
   
(iii) If it is determined that the Veteran's right knee disability has been aggravated (permanently worsened) by the service-connected hallux rigidus of the left foot with plantar fasciitis, the VA examiner should identify the baseline level of the specific disability and the degree of disability due to aggravation.
   
In formulating the opinions numbered ii and iii, the VA examiner must take into consideration the Veteran's contention that his service-connected left foot disability caused him to compromise and favor his left lower extremity and that this resulted in aggravation of his right knee disability. 

The rationale for all opinions expressed should be provided.  If the examiner cannot provide a requested opinion without resorting to mere speculation, she/he should so indicate and explain the factors that prevent him/her from offering the opinion.

3.  Following completion of the development requested in paragraph 1, above, schedule the Veteran for an examination by an appropriate examiner in order to ascertain the nature and likely etiology of the his right foot disability.  The Veteran's electronic record must be provided to the examiner for review of pertinent documents therein.  In the examination report, the examiner must indicate that such a review was conducted.  The examiner should elicit from the Veteran and record a complete clinical history referable to his right foot disability. The examiner is requested to respond to the following questions:

(i) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's diagnosed right foot hallux rigidus and plantar fasciitis were incurred during or otherwise is related to his military service; or, manifested to a compensable degree within one year of service discharge?

The examiner is specifically requested to review and comment on a March 1986 service treatment records reflecting that the Veteran complained that the ball of his right foot hurt.  X-rays of the right foot were negative.  An impression of blister on the ball of the foot was entered.  

(ii) If the examiner determines that the Veteran's right foot disability is not related to military service, then he/she must provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's right foot plantar fasciitis and hallux rigidus has been caused or aggravated by (permanently worsened beyond the natural progress of the disorder) by the service-connected hallux rigidus of the left foot with plantar fasciitis? 

(iii) If it is determined that the Veteran's right foot plantar fasciitis and hallux rigidus have been aggravated (permanently worsened) by the service-connected hallux rigidus of the left foot with plantar fasciitis, the VA examiner should identify the baseline level of the specific disability and the degree of disability due to aggravation.

In formulating the opinions numbered ii and iii, the VA examiner must take into consideration the Veteran's contention that his service-connected left foot disability has caused him to compromise and favor his left lower extremity and that this caused/aggravated his right foot disability.  The VA examiner is also requested to review and comment on the other medical opinions of record; specifically, an August 2009 VA examiner's conclusion that it was less likely as not that the Veteran's right foot plantar fasciitis and hallux rigidus were a result of the service-connected hallux rigidus with plantar fasciitis of the right foot. 

The rationale for all opinions expressed should be provided.  If the examiner cannot provide a requested opinion without resorting to mere speculation, he/she should so indicate and explain the factors that prevent him/her from offering the opinion.

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.

4.  After the development requested in paragraph 1, above, has been completed, schedule the Veteran for an appropriate VA examination to determine the etiology of the Veteran's hypothyroidism. 

After review of the Veteran's electronic records and a copy of this remand, the examiner must provide an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's  hypothyroidism is related to, or had its onset during, his period of active military service.

If the examiner determines that the Veteran's hypothyroidism is not the result of military service, he/she must address whether it is at least as likely as not (50 percent or higher degree of probability) that it is proximately due to, the result of, or aggravated by (beyond the natural progression of the disease) the Veteran's cervical spine disability.  

If it is determined that the Veteran's hypothyroidism  has been aggravated (permanently worsened) by the service-connected cervical spine disability, the VA examiner should identify the baseline level of the specific disability and the degree of disability due to aggravation.

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.

5.  Following completion of the development requested in paragraph 1, above, schedule the Veteran for a neurology examination to determine the current severity of his service-connected right upper extremity radiculopathy.  The Veteran's VA electronic record and a copy of this Remand should be made available to, and should be reviewed by the examiner. 

Upon review of the record and examination of the Veteran, the examiner should specifically assess the severity of all associated neurological symptomatology of the Veteran's service-connected right upper extremity radiculopathy. Concerning any found neurological symptoms, the examiner should state whether there is complete or incomplete paralysis of the nerve and identify the nerve or nerves affected.  If incomplete paralysis is present, the examiner should provide an opinion as to whether it is mild, moderate, moderately severe, or severe.

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.

6.  After the above-cited directives have been accomplished, readjudicate the Veteran's claims of entitlement to service connection for right knee and right foot disabilities, each to include as secondary to the service-connected left foot disability; entitlement to service connection for hypothyroidism, to include as secondary to the service-connected cervical spine disability; and, entitlement to an initial disability rating in excess of 10 percent for right upper extremity radiculopathy, in accordance with Hart v. Mansfield, 21 Vet. App. 505, 508 (2007).  

If any of the benefits sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  The AOJ must consider a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal since the issuance of a May 2010 Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


